Registration No. 2-94157/811-04146 As filed with the Securities and Exchange Commission on October 15 , 2013 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 107 and THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 108 JOHN HANCOCK VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210 (Address of Principal Executive Offices) Thomas Kinzler Secretary John Hancock Variable Insurance Trust 601 Congress Street Boston, Massachusetts 02210 (Name and Address of Agent for Service) Copies to: Mark Goshko Kirkpatrick & Lockhart Preston Gates Ellis LLP State Street Financial Center 1 Lincoln Street Boston, MA 02111-2950 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) o on [ } pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(2) o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on this 15 th day of October 2013. JOHN HANCOCK VARIABLE INSURANCE TRUST By: /s/Hugh McHaffie Hugh McHaffie President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. SIGNATURE TITLE DATE /s/Hugh McHaffie President October 15, 2013 Hugh McHaffie /s/Charles A. Rizzo Chief Financial Officer October 15, 2013 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee October 15, 2013 Charles L. Bardelis /s/ James R. Boyle * Trustee October 15, 2013 James R. Boyle /s/ Craig Bromley* Trustee October 15, 2013 Craig Bromley /s/ Peter S. Burgess * Trustee October 15, 2013 Peter S. Burgess /s/ William H. Cunningham * Trustee October 15, 2013 William H. Cunningham /s/ Grace K. Fey * Trustee October 15, 2013 Grace K. Fey /s/ Theron S. Hoffman * Trustee October 15, 2013 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee October 15, 2013 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee October 15, 2013 Hassell H. McClellan /s/ James M. Oates * Trustee October 15, 2013 James M. Oates /s/ Steven R. Pruchansky * Trustee October 15, 2013 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee October 15, 2013 Gregory A. Russo /s/ Warren A. Thomson * Trustee October 15, 2013 Warren A. Thomson *By: Power of Attorney /s/Betsy Anne Seel Betsy Anne Seel Attorney-In-Fact *Pursuant to Power of Attorney filed on April 26, 2013 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
